Citation Nr: 1146180	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  07-34 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for ulcerative colitis, and if so, whether the reopened claim should be granted. 

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), visual and auditory hallucinations, depression, and short-term memory loss. 

3.  Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1984 to February 1987.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from September 2005, October 2005, and June 2006 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

On his VA Form 9, the Veteran requested a hearing before the Board.  A Travel Board hearing was scheduled for July 15, 2010, at the Oakland RO.  However, the Veteran did not report for the hearing, and no request for postponement was received and granted prior to the hearing date.  Under 38 C.F.R. § 20.704(d), when a veteran fails to appear for a scheduled hearing and no request for postponement is received, the claim is processed as though the request for hearing had been withdrawn.  Therefore, this case will be processed as though the request for a hearing was withdrawn.  See 38 C.F.R. § 20.702(d). 

In September 2011, the Board obtained two expert medical opinions from specialists employed by the Veterans Health Administration (VHA).


FINDINGS OF FACT

1.  An unappealed August 1994 rating decision denied service connection for ulcerative colitis.

2.  The evidence associated with the claims file subsequent to the August 1994 decision was not previously submitted for consideration, relates to an unestablished fact necessary to establish the claim, and raises a reasonable possibility of substantiating the claim.  

3.  The competent and probative evidence is at least in approximate balance as to whether the Veteran's ulcerative colitis was incurred during active military service.

4.  The competent and probative evidence is at least in approximate balance as to whether the Veteran's schizoaffective disorder was incurred during active military service.

5.  The greater weight of the competent and probative evidence is against a finding that the Veteran has a current diagnosis of PTSD.

6.  There is no documented evidence that the Veteran was involved in combat, nor is there independent evidence corroborating the occurrence of any specific in-service stressor which could serve as the basis for a diagnosis of PTSD.

7.  The competent and probative evidence preponderates against a finding that arthritis is due to any incident or event in military service, and arthritis was not  manifested during service or within one year after separation from service.


CONCLUSIONS OF LAW

1.  The August 1994 rating decision, which denied service connection for ulcerative colitis, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 20.302 (2011).  

2.  The evidence received subsequent to the August 1994 rating decision is new and material, and the claim for service connection for ulcerative colitis is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  Resolving all reasonable doubt in favor of the Veteran, ulcerative colitis was incurred during active service.  38 U.S.C.A. §§ 101, 1101, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

4.  Resolving all reasonable doubt in favor of the Veteran, schizoaffective disorder was incurred during active service.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

5.  Posttraumatic stress disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 101, 1101, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011). 

6.  Arthritis was not incurred in or aggravated by service, nor may arthritis be presumed to have been incurred in service.  38 U.S.C.A. §§ 101, 1101, 1112, 1113, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed herein, the Board has identified none.

With regard to the ulcerative colitis and psychiatric disorder claims, in view of the disposition herein, additional discussion of notice and assistance procedures is unnecessary as any defect in the notice or assistance provided to the Veteran constituted harmless error.

With regard to the arthritis claim, in May 2005, VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  The Veteran was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.  

The Board acknowledges that the content of the May 2005 letter did not fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later amended, regarding VA's duty to notify and assist.  However, the Board finds that any error in notice is non-prejudicial.  Although the Veteran did not receive Dingess notice until after initial adjudication of the claim (because the initial rating decision occurred prior to the Court's ruling in Dingess), it is clear that he was provided with the opportunity to participate in the processing of his claim so as to render any defect in notice non-prejudicial.  For example, the September 2005, rating decision and October 2007 SOC explained the basis for the RO's action, and the SOC provided him with an additional 60-day period to submit more evidence.  In addition, the Veteran has demonstrated through submission of statements and additional evidence that he was aware of the type of evidence required to substantiate his claims.  Moreover, the benefit being sought is not being granted in this case, so the Board will not reach the issue of disability rating or effective date discussed by the Court in Dingess.

It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  Moreover, the Veteran has demonstrated knowledge of, and has acted upon, the information and evidence necessary to substantiate the pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that the appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim).  Finally, the Veteran has not identified any evidence which he would have submitted if Dingess notice had been provided earlier.

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), treatment records from the Detroit and Saint Louis VA Medical Centers (VAMCs), and private treatment records.  

The Board finds that a VA examination or opinion is not necessary to fulfill VA's duty to assist in this case.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no showing of arthritis either during service or after separation from active service.  Moreover, there are no competent medical opinions suggesting a relationship between any current arthritis and active service, and no other medical evidence of record suggests a causal relationship between any current arthritis and active service.  Accordingly, an examination is not required here, even under the low threshold of McLendon.  
  
Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  New and Material Evidence to Reopen the Ulcerative Colitis Claim
 
In July 1990, the Veteran raised a claim of entitlement to service connection for ulcerative colitis.  This claim was denied in a October 1990 rating decision.  The Veteran did not file a timely appeal.  Consequently, the October 1990 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

Several years later, the Veteran filed a request to reopen his claim for service connection for ulcerative colitis.  The claim was again denied in an August 1994 rating decision.  The Veteran did not file an appeal, and the August 1994 rating decision also became final.  Id.  

Most recently, the Veteran filed another request to reopen his claim in August 2005.  The claim was denied in the September 2005 rating decision that is the subject of the instant appeal.  

Based on the procedural history outlined above, the issue for consideration with respect to the Veteran's claims is whether new and material evidence has been received to reopen the claim.  

It appears that the RO addressed the ulcerative colitis claim on the merits, at least in part, in its September 2005 rating decision.  However, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the manner in which the RO characterized the issue, the initial question before the Board is whether new and material evidence has been presented.  

Effective from August 29, 2001, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under section 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminating the previous requirement of a well-grounded claim).

The evidence of record at the time of the last final August 1994 rating action denying the Veteran's claim of entitlement to service connection for ulcerative colitis included service treatment records (STRs), VAMC records, and a VA examination from August 1989.       

The STRs showed several incidents of abdominal problems during active service.  However, the separation examination report was negative for any gastrointestinal or ulcerative colitis diagnoses.  The 1989 VA examination report gave a history of ulcerative colitis since October 1988, after separation from service.  VAMC records showed treatment for abdominal problems since September 1988, but not earlier.    

Based on the above evidence, the claim was denied.  Specifically, the RO in August 1994 determined that there was no evidence linking the ulcerative colitis to military service.  

Evidence added to the record since the time of the last final denial in August 1994 includes outpatient records from the St. Louis VA Medical Center (VAMC), private treatment records, and a VHA medical opinion.  Dr. M.F.G., Chief of the Gastroenterology section at a VAMC, opined that it is at least as likely as not that the gastrointestinal symptoms experienced by the Veteran during active service were indicative of ulcerative colitis.         

The evidence added to the record since the previous August 1994 denial constitutes new and material evidence.  It addresses the existence of a disability, which is an unestablished fact necessary to substantiate the claim.  Further, it is not redundant, as there have been no previous records containing a definitive diagnosis of a psychiatric disorder.  Finally, it does raise a reasonable possibility of substantiating the psychiatric disorder claim.  Therefore, the Board finds that the criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claim is reopened.  

Because the RO considered the merits of the underlying service connection claim in the September 2005 rating decision that is part of the pending appeal, and in light of the disposition herein, the Board may proceed with appellate review at this time without prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

III.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, such as arthritis and psychoses (defined in 38 C.F.R. § 3.384), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders (4th ed. 1994) (DSM-IV).

Further relating to claims of service connection for PTSD, in Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set forth the analytical framework and line of reasoning for determining whether a veteran was exposed to a recognizable stressor during service, which, as discussed above, is an essential element in supporting a claim for service connection for PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and various VA manual provisions, the evidence necessary to establish the incurrence of a recognizable stressor during service to support a claim of service connection for PTSD will vary depending on whether the veteran "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993). 

Where there is no combat experience, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Further, an opinion by a mental health professional based upon a post-service examination of the veteran cannot be used to establish the occurrence of a stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).

With regard to stressor verification, the VA regulation at 38 C.F.R. 3.304(f) has recently been amended by the Secretary of Veterans Affairs, by the addition a new paragraph which liberalizes, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The paragraph reads as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity"' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3) (2011), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010).  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
1.  Ulcerative Colitis

The Veteran contends that his ulcerative colitis and various other gastrointestinal problems began during active military service.  Specifically, he says he began having diarrhea and abdominal pain during service.    

His service records show that in March 1984, the month he entered active service, he reported pain in the left lower quadrant of his abdomen, with no radiation of pain into the back or lower extremities.  He also had tingling in his extremities and dizziness.  He had suffered pain upon urination for the past 3 days.  He was marching during physical training when he became light-headed and had tingling in his toes.  He then passed out.  His drill sergeant stated that he had been hyperventilating.  On examination, he had good bowel sounds.  The doctor assessed hyperventilation or anxiety.

In August 1985, the Veteran was hyperventilating and acting as though he had extreme abdominal pain.  He was unresponsive and uncooperative with medical personnel.  Oxygen was administered, and he was evacuated to the main dispensary.  However, there are no follow-up notes.

In November 1986, the Veteran reported vomiting for the past day, as well as abdominal cramps and diarrhea with a headache.  His said his stools had been dark brown and watery for the past day.  On examination, the abdomen was tender in the lower left quadrant with guarding.  There was no rebound or organomegaly.  The abdomen was soft and flat with normal bowel sounds.  The doctor assessed probable viral gastroenteritis.  

Following separation from service, in September 1988, the Veteran sought treatment at the Detroit VAMC with complaints of diarrhea and abdominal pain for 2 weeks duration.  He had no fever or chills.  The doctor assessed "rule out" ulcerative colitis.  

In May 1989 at the St. Louis VAMC, the Veteran began having abdominal pain, nausea, vomiting, and diarrhea after eating.  The abdominal pain was crampy, diffuse pain somewhat relieved by bowel movements.  The diarrhea was watery with bright red blood.  The pain had reportedly occurred four times per day and with increased urgency over the last few days.  After several days of hospitalization, he was diagnosed with inflammatory bowel disease, either ulcerative colitis or Crohn's disease.  A colonoscopy revealed a 6 millimeter polyp at approximately 15 to 18 centimeters of the rectum with marked erythema, friability with ulcerations, and edematous folds extending from the rectum to the mid transverse colon.  At the mid transverse colon, there was a clear demarcation with a more normal appearing colon.  The ascending and cecum revealed areas of ulceration, friability, and edematous folds.  Stool cultures were negative for Clostridium difficile toxin, ova, parasites, and enteric pathogens.  Blood cultures were also negative.  

In September 1989, the Veteran sought treatment at the VAMC again after having two-and-a-half weeks of bloody diarrhea.  In providing his history, he said that he was in good health until January 1986, when he first had an acute onset of diarrhea which lasted several days.  He had occasional recurrent episodes of diarrhea separated by weeks and month at a time since then.  The doctor admitted him and assessed an exacerbation of his inflammatory bowel disease.  He was started on hydrocortisone and responded well.  A colonoscopy showed severe colitis involving the rectum through the proximal transverse colon.  

The Veteran was hospitalized again in October 1989, following a recurrence of increasing abdominal discomfort and non-bloody stools.  He was admitted for total bowel rest and parenteral nutrition.  

A December 1989 note states that the Veteran had experienced 2 flare-ups of his ulcerative colitis since the October admission, characterized by increased rectal pain, urgency, bleeding, severe abdominal pain, cramping, and diarrhea.  Both times, he was treated with increase of his Prednisone dose.  

In August 1990, the Veteran had increasing bloody diarrhea, with greater than fifteen bowel movements each day, with urgency, diffuse abdominal cramping, nausea, and vomiting for 3 weeks.  He also complained of fevers, chills, and night sweats.  The note indicated that his ulcerative colitis had begun in 1986 with recurrent self-limited bouts of bloody diarrhea, with abdominal pain lasting several days at a time.  Currently, the Veteran was placed on bowel rest and given hydrocortisone.  A barium enema showed pseudopolyps involving the colon from the distal rectum to the left hepatic flexure.  An enterocleisis showed no small bowel involvement.  The doctors concluded that he would be a good candidate for an ileoanal pull-through surgery.  

In September, he underwent a total colectomy, proctectomy, ileoanal anastomosis, and loop ileostomy at Barnes Christian Hospital.  In November, he had an ileostomy takedown procedure.  Notes from that procedure also indicate that the ulcerative colitis began in 1985, while he was still in the military.

The Veteran sought follow-up treatment at the Forest Park Medical Clinic in November 1991.  The doctor noted a history of diarrhea with associated hematochezia since 1986, with a diagnosis of ulcerative colitis in 1989.  The Veteran stated that since his surgery, he had recurrence of his symptoms, including crampy lower abdominal discomfort with associated tenesmus and urgency.  Currently, he was experiencing 15 bowel movements per day, with 6 occurring at night with an occasional episode of encopresis.  He also noted blood-tinged stools.  The doctor stated that the recurrent symptoms suggested continued inflammation of the small bowel, although microscopic evaluation of the terminal ileum obtained at surgery was without pathologic diagnosis.  The current symptoms of nausea, headache, and emesis could be related to Azulfidine allergy.  There were no apparent systemic manifestations of inflammatory bowel disease.  

In June 1993, the Veteran underwent a colonoscopy which showed normal ileo-rectal anastomosis, friable mucosa, and pseudo-polyps in the distal rectum.  The esophagogastroduodenoscopy showed no obstruction with erosive gastritis.  He was given hydrocortisone enemas to be administered twice daily.  The treatment notes indicated that he had developed episodes of bloody diarrhea in 1985 with crampy abdominal pain which was intermittent and lasting up to one month at a time.  His symptoms worsened in 1987, and he was put on steroids intermittently, and was ultimately diagnosed with ulcerative colitis in 1989.

The Veteran sought treatment at the VAMC emergency room in April 1994 with symptoms of a persistent increase in bowel frequency with approximately 20 bowel movements per day.  He had an episode where he became nauseated, had several bouts of emesis, and then later that day had a syncopal episode and orthostatic dizziness.  A 10 year history of inflammatory bowel disease was noted.  The doctor assessed an ileus versus intermittent small bowel obstruction.  He also discussed the possibility that the Veteran had Crohn's disease, as suspected several years prior, but also noted that review of his records indicated ulcerative colitis with no involvement of the small bowel.  

In March 1995, the Veteran sought treatment at Barnes Christian Hospital with Dr. N.J.S., who had seen him 8 months post-operatively.  Currently, the Veteran complained of several months of worsening diarrhea, lower abdominal cramping, and blood mixed in with his stools.  He also had incontinence to the stools and reported 15 bowel movements daily, with 6 occurring at night.  Examination revealed mild lower abdominal tenderness and perirectal excoriation.  The doctor assessed ileal pouchitis, and prescribed a topical cream as well as Flagyl.  The Veteran was to return in a month for a pouchoscopy.  

A July 2001 colonoscopy revealed ileoanal anastomosis in the rectum, as well as a single 6 millimeter ulcer in the rectum.    

A second ileostomy was performed in March 2004.  In September 2004, an X-ray revealed a small fistulous tract extending from the apex at the anal canal cephalad in the midline.  Pelvic sinus tract draining was conducted in October.  However, drainage continued, and evaluation under anesthesia and curetting of the pelvic sinus tract was conducted again later that month.  

In August 2005, the Veteran sought treatment at the Memphis VAMC with complaints of abdominal cramps and vomiting daily since the second ileostomy in March 2004.  On examination, there was tenderness along the posterior aspect of the incision site with slight irritation under the peristomal paste area.  The doctor noted that the upper gastrointestinal tract was normal with no apparent fistula.  A CT scan was ordered.  

An October 2006 VAMC note indicates the Veteran was diagnosed with colon cancer in 1992.  However, it is unclear how this diagnosis was reached.  Another note also indicates he had sustained a gunshot wound to the abdomen in 1992.  This is not documented elsewhere.

In October 2011, Dr. M.F.G., Chief of the Gastroenterology section of the Salt Lake City VAMC, provided a medical opinion with regard to the etiology of the Veteran's ulcerative colitis.  She reviewed the Veteran's claims file, including his STRs.  She opined that it is at least as likely as not that the gastrointestinal symptoms experienced by the Veteran while in active service in 1984, 1985, and 1986, were symptoms indicative of ulcerative colitis.  In support of her opinion, she stated that initial/early symptoms of inflammatory bowel disease can be non-specific and mimic other gastrointestinal disorders such as functional bowel disease, non-specific abdominal pain, infectious diarrhea, and viral gastroenteritis.  

In addition, the doctor opined that it is unlikely that the Veteran's current gastrointestinal problems are causally related to active service.  The etiology of inflammatory bowel disease (ulcerative colitis and Crohn's disease) remains unknown.  Ulcerative colitis is a chronic disease of the colon characterized by inflammatand ulceration of the colon mucosa with an abnormal response by the body's immune system.  Multiple factors are speculated to be involved.  These include genetic components, since there is often familial aggregation, exposures to food and infectious antigens, along with unknown individual autoimmune factors.  The Veteran served during peacetime, and there is no documentation of any exposures or family history that supports a causal relationship to his active military service.  

Based on the foregoing, the Board finds that the evidence demonstrates that the Veteran's ulcerative colitis was incurred in active service, and thus, a grant of service connection is warranted.  His service records show multiple episodes of abdominal problems, which Dr. M.F.G. opined were early symptoms or manifestations of ulcerative colitis.  

In addition, the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current abdominal pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the present case, the Veteran's abdominal pain is found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board also finds his statements to be credible.  His STRs document complaints of abdominal problems, and the competent medical opinion is in favor of a grant of service connection.  

Thus, considering the documentation of abdominal problems during active service, as well as the competent medical evidence, the Board will give the benefit of the doubt to the Veteran and grant the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990).  
  
2.  Psychiatric Disorder

Next, the Veteran contends that he has a psychiatric disorder that began during active military service.  

His service records show that in March 1984, the month he entered active duty, he reported pain in the left lower quadrant of his abdomen with no radiation of pain into the back or lower extremities.  He also had tingling in his extremities and dizziness.  He had pain upon urination for the past 3 days.  He was marching during physical training when he became light-headed and had tingling in his toes.  He then passed out.  His drill sergeant stated that he had been hyperventilating.  On examination, he had good bowel sounds.  The doctor assessed hyperventilation or anxiety.

In April 1984, the Veteran's commanding officer requested a mental status evaluation after alleged misconduct.  The Veteran was oriented to person, place, and time.  His affect and mood were appropriate.  He had no homicidal or suicidal ideations.  

In February 1986, he was admitted to the emergency room for belligerent behavior.  He said that he did not remember anything.  However, he said that after his arrival to Fort Riley, he felt depressed because his girlfriend from Germany kept calling.  The prior evening, he had gone out and had a few drinks, and that was the last thing he remembered.  He felt as though someone struck him in the head.  When brought to the emergency room, he was yelling out and it took 5 or 6 people to restrain him.  He denied any drug usage other than alcohol.  The doctor concluded that perhaps he had some mild lax circumstance problem, but the most likely explanation for his recent behavior was related to his drug ingestion, either alcohol or some unknown substance.  No other underlying mental disorder was suspected.  The discharge diagnosis was alcohol intoxication, acute, manifested by a BAT of .1813%, resolved, as well as stress, minimal, routine military duty.  Predisposition was undetermined.  There were no diagnoses for Axes II and III, but for Axis IV, the doctor note mild psychological stresses.  He was admitted into a rehabilitation program.

In May 1986, the Veteran was brought to the emergency room again by ambulance.  He was completely disoriented, very combative, and was shouting, "Kill me, kill me!  Don't save me!"  He was placed in hand restraints and administered Haldol.  On arrival, he was disoriented to person, place, and time.  He had periods of unresponsiveness to painful stimuli.  Later, he appeared stuporous, but answered some questions appropriately.  There was a strong odor of alcohol.  

The Veteran underwent another alcohol treatment program in July and October 1986.   

The October 1986 separation examination report indicates a normal psychiatric evaluation.
      
Following separation from service, in May 1988, the Veteran was diagnosed with adjustment disorder with conduct disorder and mixed type personality disorder after suicidal ideation and attempt.  He presented to the VAMC with a migraine lasting 2 days.  On admission, he was oriented to person, place, and time.  He had a depressed mood and blunted affect.  His memory was intact in 3 spheres.  He had no hallucinations or delusions, and denied suicidal or homicidal ideations.  His judgment and insight were poor.  
      
In November 1994, the Veteran was admitted to Christian Hospital after a possible medication overdose.  He was found by his family to be poorly responsive on the evening of admission, with empty medication bottles nearby.  He was brought to the emergency room with slurred speech and he said he did not want to live anymore.  Later, he said he had been depressed for several months.  He tested positive for benzodiazepines and cocaine.  He denied any psychotic symptomatology, including any history of auditory or visual hallucinations or paranoia, thought insertion, broadcasting, or withdrawal.  The doctor assessed a history of alcohol and drug abuse, along with what sounded like a relatively straightforward history of major depression.  It was unclear which of these was the primary diagnosis.  However, in light of his current death wish, the doctor recommended psychiatric inpatient care.  Once there, he was diagnosed with cocaine hallucinosis and perhaps delirium, probable recent cocaine induced mood disorder, probable cocaine dependence, and possible personality disorder. 
      
A January 1995 note from the Jennings Medical Center indicates that the Veteran was still hallucinating and was depressed, but appeared much better.  The diagnosis was schizophrenia with depression.  
      
A note from the same month from Christian Hospital indicates diagnoses of drug overdose, cocaine and alcohol abuse, and major depression.  
      
In May 1996, the Veteran reported headaches, persistent hallucinations, and feelings of depression.  He felt people looking at him.  He denied alcohol and drug use.  The doctor assessed schizoaffective disorder.
      
In August 2002, Dr. P.A.O. conducted a psychiatric evaluation.  The Veteran reported hearing voices since he was between 17 and 18 years old while in the military.  They sometimes told him to kill himself or self-mutilate.  He was paranoid that something bad was going to happen to him, and was afraid of staying home alone, thinking that someone was going to come and hurt him.  The doctor assessed schizoaffective disorder, bipolar type, with continued cannabis use.  Cocaine and alcohol dependency were in full remission.  
      
A March 2004 note from Christian Hospital lists diagnoses of adjustment disorder with depressed mood, dysthymia, and anti-social personality disorder.  He was not psychiatrically admitted at the time, but was there for a surgical procedure.  However, he was apparently readmitted to the hospital later that month because of increasing hallucinations, hearing voices, and feeling more depressed.  He was diagnosed with schizoaffective disorder, depressed versus paranoid schizophrenia, and personality disorder not otherwise specified.   
      
The Veteran was voluntarily hospitalized in July 2004 at Christian Hospital with a chief complaint of hearing voices and seeing things that were not really there.  In addition to hearing voices, mostly making derogatory comments about him, he felt very paranoid.  He heard bombs as well.  Visions included seeing people who were dead and blood.  He had not slept for several days prior to admission.  He expressed feelings of hopelessness, but denied suicidal ideation.  The doctor noted a greater than 10 year history of psychotic illness, and the Veteran had previously told the doctor that his symptoms began in the military.  The doctor assessed paranoid schizophrenia and a possible secondary depression.  Complicating factors included cocaine and marijuana use.  
      
In August 2004, the Veteran was admitted into an inpatient drug and alcohol treatment program at the Southeast Missouri Community Treatment Center.  However, he was discharged against staff advice with a negative attitude.  His discharge diagnoses were cannabis and cocaine abuse, and PTSD by client report.
      
The Veteran underwent a behavioral assessment interview at the North Mississippi Behavioral Health Center in July 2005.  He reported depression, anxiety, and PTSD, with an onset in the early to mid-1980s.  He had been psychiatrically hospitalized several times in St. Louis, and was told that he could be either schizophrenic or have PTSD.  He had taken Diazepam to help him sleep and control his anxiety.  He had passive suicidal ideation with no plan or intent.  His most recent suicide attempt was in 2003.  He had several scars on his arms and said that he cut himself when he was anxious.  He reported occasions when he saw blood everywhere, and he also smelled, felt, and heard it splattering everywhere.  The counselor conducting the interview assessed cannabis and cocaine abuse, PTSD, and "rule out" schizophrenia.

A July 2005 VAMC note lists diagnoses of rule out major depressive disorder, moderate, without psychotic features; rule out mood disorder due to general medical conditions; rule out dysthymia; and PTSD per another doctor's note.  

In December 2006, the Veteran reported that he had been off of his medications since January 2005 and wished to restart them.  He complained of little or no sleep, poor energy and concentration, 5 or 6 crying spells weekly, and auditory and visual hallucinations.  He also said he had military-related flashbacks.  The doctor assessed depression with psychotic features and "rule out" schizoaffective disorder.  

In September 2011, the Board obtained a VHA medical opinion from Dr. R.C., Chief of Psychiatry at the Salt Lake City VAMC.  Dr. R.C. reviewed the Veteran's claims file, including his STRs.  With regard to schizoaffective disorder, depressed type, the doctor stated there was ample evidence that the Veteran had that diagnosis, citing to various medical records.  Dr. R.C. opined that it is at least as likely as not that the psychological symptoms experienced by the Veteran in 1984 and 1986, while in the military, were associated with his current psychiatric disorder.  He clarified that the Veteran had a good premorbid adjustment, which is quite consistent with schizoaffective disorder, and it was not unusual that he did not report the hallucinations he was having while in the military.  

Next, with regard to polysubstance abuse, the doctor noted alcohol treatment in the 1980s, as well as cannabis and cocaine abuse.  By the Veteran's reports, he began having auditory and visual hallucinations while in the military.  While he stated that his cocaine abuse amplified the auditory hallucinations, he was clear that his command hallucinations to kill himself occurred while in the military, before his cocaine abuse.  In addition, the Veteran had hallucinations for decades, and cocaine-induced psychosis is rarely chronic.  Thus, the doctor stated it is unlikely that the Veteran's psychosis was induced by his alcohol or cocaine abuse.  However, his cocaine abuse aggravated his psychosis while he abused that substance.

With regard to PTSD, Dr. R.C. noted that the Veteran had some symptoms consistent with PTSD, including avoidance, hypervigilance, and an exaggerated startle response.  A letter from his brother stated that the Veteran had witnessed death while in the military, and the Veteran stated that he met a man who died the next day on a tank range.  However, it was not clear that the Veteran ever experienced traumatic recollections, flashbacks, or nightmares about this incident, and he did not fulfill the criteria A for PTSD.  The doctor therefore concluded that the Veteran had no military-related PTSD.  However, the Veteran reported severe childhood physical and verbal abuse by his father.  Thus, it is probably that he has childhood-related PTSD.  It is unlikely that the Veteran meets the criteria for military-related PTSD.  

Dr. R.C. assessed schizoaffective disorder, depressed type, alcohol dependence by history, cocaine abuse in remission, and cannabis abuse on Axis I of the DSM-IV diagnosis chart.  

Based on the foregoing, the Board finds that the evidence is at least in equipoise with regard to whether the Veteran's schizoaffective disorder began during active service.  

His STRs document behavioral problems, including 2 hospitalizations.  Moreover, the only competent medical opinion - that of Dr. R.C. - is favorable.  

In addition, as above, the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his auditory hallucinations and other experienced symptoms.  See, e.g., Layno, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007). 

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Davidson; Buchanan, supra.  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu, 2 Vet. App. at 495 (1992).  

In the present case, the Veteran's auditory hallucinations are found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board also finds his statements to be credible.  His STRs document behavioral problems, and the single competent medical opinion is in favor of a grant of service connection.  

The Board further finds that the weight of the evidence is against a grant of service connection for PTSD.  Although several of the Veteran's treatment providers made a diagnosis of PTSD, the weight of the evidence is against a finding that he has a diagnosis of military-related PTSD that is compliant with 38 C.F.R. § 4.125(a).  Namely, none of the diagnoses of PTSD contained in the medical records appear to have been rendered after an assessment using the DSM-IV criteria for such a diagnosis.  Moreover, Dr. R.C. stated that the Veteran did not meet criteria A (exposure to a stressor) for a diagnosis of PTSD, as it related to his military experiences.  Rather, the doctor opined that the Veteran likely had PTSD symptoms that were related to childhood abuse.  

In addition to the competent medical evidence regarding the existence of a diagnosis, the Board has considered the Veteran's statements regarding his symptoms, and finds that neither the medical evidence nor his statements establish continuity.  As above, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current hypervigilance and other experienced symptoms.  See, e.g., Layno, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007). 

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Davidson; Buchanan, supra.  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu, 2 Vet. App. at 495 (1992).  

In the present case, although the Veteran's depression, hypervigilance, and other symptoms are found to be capable of lay observation, the diagnosis of PTSD is not within the province of a layperson, and thus his statements to the effect that he has a diagnosis of PTSD do not constitute competent evidence.  In addition, his STRs show no evidence of symptoms of PTSD during his active military service.  although behavioral problems were documented during service, these have been identified by Dr. R.C. as being related to his schizoaffective disorder, and not to PTSD.  Following service, there was no documentation of complaints or treatment for PTSD until 2004, 17 years after separation from service.  While he appears to be sincere in his belief as to service connection, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  Therefore, the absence of documented complaints or treatment for 17 years following his release from active duty is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  Moreover, no formal diagnosis of PTSD has been made.  Therefore, continuity of PTSD has not here been established, either through the competent medical evidence or through the Veteran's statements.

In addition to the foregoing, even if a PTSD diagnosis were established by the evidence, the Board finds that there is a lack of credible supporting evidence that one or more claimed in-service stressors occurred to support a PTSD diagnosis.  

Here, the Veteran contends that he has PTSD due to his being aware of the death of someone he knew while in the military.  He did say that he had witnessed the death, just that he heard about it afterward.  There is no contention that he was engaged in combat, nor do his service records suggest that he was engaged in combat.  As a result, his statements as to any in-service stressor(s) cannot be accepted without further corroboration through independent evidence.  Doran, supra.    

The Board acknowledges that his service personnel records contain evidence of character and behavior disorders.  However, those behavioral problems have been attributed to schizoaffective disorder.  Further, Dr. R.C. stated that the claimed in-service stressor, even if accepted as true, was not sufficient to support a diagnosis of PTSD, as the Veteran had not experienced symptoms related to that stressor.  Thus, the Veteran's claimed stressor has not been corroborated by independent evidence.  Even if accepted as true, the new PTSD regulation does not allow for a grant of service connection, as the stressor has not been shown to be related to the Veteran's fear of hostile military or terrorist activity, and no VA physician has stated that the stressor was sufficient to support a diagnosis of PTSD or that the Veteran's PTSD is related to the claimed stressor.    

Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for PTSD, the benefit-of-the-doubt doctrine is inapplicable and this aspect of the psychiatric claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990).

3.  Arthritis

Finally, the Veteran contends his current arthritis is related to active service.  His March 1984 enlistment examination report is negative for any reports of joint or body aches.  

In February 1986, he sought treatment for back pain after being involved in a motor vehicle accident the month prior.  The pain did not radiate into his legs.  He was seen by a private chiropractor, and was not currently on medication.  On physical examination, he had pinpoint tenderness and limited range of motion.  There was no low back deformity, radiculopathy, or spasm.  An X-ray showed wedging of the intervertebral disc at L5-S1, and encroachment of intervertebral foramen at C3-C4 and C4-C5 on the right cervical oblique.  The doctor assessed intervertebral disc syndrome at C5 and L2.  

In an undated note, the Veteran reported that he wore a back brace sometimes because he had trouble bending.  He also reported low back pain and pain between his shoulder blades.

In May 1986, the Veteran fell while running in the field, and when he tried to stand up, his leg gave out.  He suffered blunt trauma to the left knee.  There was no twisting injury.  On examination, the knee was in normal alignment with no swelling or effusion.  He was able to walk and had full range of motion of the knee.  The ligaments were stable.  Lachman's was negative.  The doctor assessed popliteal tendonitis.  

The Veteran's October 1986 separation examination report (four months before his date of separation) does not document any back, knee, or other joint problems.  
  
In January 1987, the Veteran reported that he hurt his back while lifting a ramp.  The pain was in the middle of his back, and shot up to his neck.  He had increased pain when he bent forward or backward.  There was tenderness to touch.  Spinal curvatures were normal.  There was tenderness to palpation, no erythema, but decreased range of motion secondary to pain.  The doctor assessed a muscle strain.  

Following separation from service, in September 1988, the Veteran sought treatment at the St. Louis VAMC.  He complained of pain in the left shoulder with a sensation of dislocation from an old injury.  There is no indication that treatment was rendered for the shoulder at the time.

The Veteran was afforded a VA examination in August 1989.  He stated that in 1986, while stationed at Fort Riley, he was in a motor pool and a cable broke that held a ramp.  He was lifted up by his hand, and he felt a popping sensation in the left shoulder, and it swelled up.  He saw a company medic, was told that no bones were broken, and was prescribed an aspirin tablet.  When he lifted his left arm above his head, he felt a popping sensation, and he felt that the shoulder was displaced, so he reduced it by himself.  He saw a doctor at the St. Louis VAMC in November 1988, and was told nothing when an X-ray was done.  On physical examination, there were no joint inflammatory changes, no crepitations, and no deformities.  All joints were intact and there was no limitation on range of motion.  A current X-ray showed calcification at the inferior glenoid fossa, most likely representing a spur.  The examiner assessed a history of a left shoulder injury with shoulder dislocation, status post closed reduction and possible left shoulder post-traumatic arthritis.  

A July 1990 X-ray of the knees was negative.  

In August 1990, while the Veteran was hospitalized at the St. Louis VAMC for abdominal problems, he began to complain of lower extremity bone pain, mainly over the sacroiliac joint, both hips, both femurs, the knees, and along the right and left tibias.  X-rays were taken and results were pending.  However, preliminary other reports showed no sacroilitis or abnormalities along the bones.  The etiology of the bone pain was thus unknown.  However, it was presumed that it was secondary to the inflammatory bowel disease and/or prolonged steroid use.  The doctors gave him Motrin for the pain, and expected that the bone pain would resolve once his colon was removed.  

In May 1994, the Veteran reported to the emergency room at Christian Hospital with complaints of low back pain and chest pain, with numbness and tingling in his left arm.  The back was tender to palpation over the cervical and lumbar area.  There was weakness in the left arm muscles.  The doctor assessed left shoulder bursitis.  

A note from Christian Hospital dated in June 1994 lists a diagnosis of bone pain of unknown etiology.   

In March 1997, Dr. A.A. at Jennings Medical Center noted that the Veteran had fallen 1 month prior and had complaints of pain in his right shoulder and low back.  There was tenderness in the right shoulder.  Abduction was decreased to 60 degrees.  the doctor assessed a contusion of the shoulder and ordered an orthopedic consultation for the shoulder and back.  

In July 1999, the Veteran reported left hip and thigh pain, as well as tingling in the left third through fifth fingers.  He had no neck pain.  Palpation of the left ulnar nerve caused the same symptoms.  The low back was tender.  The doctor assessed sciatica, rule out arthritis.  

In February 2002, the Veteran sought treatment at Christian Hospital with a chief complaint of neck and back pain.  The pain had been present for four and a half years, and came on rather spontaneously without any precipitating trauma.  The pain was intermittent and occurred several times per year.  He had not found any relief with medications or physical therapy.  The pain usually resolved on its own.  On physical examination, he had limited back mobility on extension, flexion, lateral tilt, and lateral rotation.  The doctor assessed chronic back pain.  

A March 2002 X-ray of the thoracic spine showed slight thoracic dextroscoliosis and spondylosis.  A lumbar spine X-ray showed a normal lumbar spine.  

In July 2004, the Veteran sought treatment at Christian Hospital for low back pain with some left lower extremity numbness.  The doctor noted that he was well-known to him for his low back pain.  Work-up to date had been negative, however.  The Veteran had denied any recent back trauma, but the pain was in the low back, left side, and radiated down the posterior thigh and leg with numbness around the affected area.  He was unable to move his left leg compared to the right.  The doctor ordered an X-ray, which showed a normal lumbar spine.  He would consider Flexeril to alleviate muscle spasm in the left low back if approved by the Veteran's primary care physician.  However, for now, he would hold off on narcotics due to the Veteran's history of dependence, and use an anti-inflammatory.   

In October 2006, the Veteran complained of low back pain at a VAMC visit.  The doctor assessed lumbago/sciatica versus metastases of colon cancer.  

Based on the foregoing, the Board finds that the weight of the evidence is against a grant of service connection for arthritis.  

First, the Board has ruled out presumptive service connection under 38 C.F.R. §§ 3.307, 3.309, as there is no evidence that symptoms of arthritis were manifested either during service or during the applicable one-year presumptive period after service separation.  Further, there is no radiographic evidence of arthritis during service or within the year following his discharge.  
   
Next, current X-rays have failed to reveal degenerative changes, particularly in the spine, which is the part of the body for which most post-service treatment has been sought.  Further, although the 1989 VA examination report indicates that an X-ray showed calcification at the inferior glenoid fossa, representing possible post-traumatic arthritis of the shoulder, that diagnosis was not confirmed, and subsequent evaluations of the shoulder have not concluded in a diagnosis of arthritis.  

Accordingly, the greater weight of the probative evidence is against finding that the Veteran has a current diagnosis of arthritis.  As a result, the claim must fail.  Indeed, in the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record (which here includes exhaustive medical evidence as well as history) fails to support a current diagnosis of the claimed disability, that holding would not apply.

Next, continuity of the disorder has not been established by the evidence.  As above, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current joint pain and other experienced symptoms.  See, e.g., Layno, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007). 

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Davidson; Buchanan, supra.  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu, 2 Vet. App. at 495 (1992).  

In the present case, the Veteran's joint pain is found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  The STRs show several complaints of back and knee pain following injuries during active service.  Following service, although the Veteran sought treatment for shoulder problems in 1988, there had been no documentation of a shoulder injury during service.  Rather, he had been treated for a muscle strain of the back and neck in January 1987 following the incident which he later described in 1989 as being the cause of his shoulder pain.  Moreover, following separation from service, he did not seek treatment for knee and back pain until 1990 and 1994, respectively.  Further, these treatments were not for arthritis.  In fact, there has been no documentation of treatment for arthritis following separation from service.  While he appears to be sincere in his belief as to service connection, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  The absence of documented complaints or treatment for arthritis following his military discharge is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry, 7 Vet. App. 59 (1994).  Moreover, there are no competent opinions relating any current arthritis to active service, nor does the medical evidence otherwise suggest that such a relationship exists.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.

Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for arthritis, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 


ORDER

Service connection for ulcerative colitis is granted.  

Service connection for schizoaffective disorder is granted.  

Service connection for PTSD is denied.  

Service connection for arthritis is denied.  



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


